Per curiam. The appellant, Joseph Franklin Aden, was convicted of a felony in the Randolph Circuit Court and on February 6, 1963, was sentenced to four years in the penitentiary. On April 8, 1963, a partial record was filed in this Court and an appeal granted and certiorari was issued to bring up the entire record. The appellant has filed in this Court a motion that he be allowed to proceed in forma pauperis. The motion is duly verified and appellant’s counsel certifies that he is serving without compensation. The appellant has complied with the requirements of the law so as to be allowed to proceed in forma pauperis. See Thornsberry v. State, 192 Ark. 435, 92 S. W. 2d 203; and, McCulloch v. Ballentine, 199 Ark. 654, 135 S. W. 2d 673; and see also Sec. 22-357 Ark. Stats., and Act No. 148 of 1953. The Clerk of this Court is hereby ordered to forthwith direct a writ to the Clerk of the Randolph Circuit Court and to the Court Reporter of the Randolph Circuit Court who took down the testimony. The Reporter is directed to without delay transcribe and file the testimony with the Clerk of the Randolph Circuit Court; and the Clerk of the Randolph Circuit Court to complete without delay the entire transcript under the writ of certiorari issued to him in this case. The transcribing and filing of the testimony by the Court Reporter and the preparation of the transcript by the Clerk of the Court are to be furnished without expense; but this Court retains the right to hear resistance that may be made by any persons desiring to resist the pauper affidavit of the appellant.